Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 09, 2017

The Court of Appeals hereby passes the following order:

A17A1601. EARLY ARNOLD CONNELLY v. THE STATE.

      A jury found Early Arnold Connelly guilty of four counts of rape; four counts
of incest; and one count each of statutory rape, child molestation, and aggravated
sexual battery. With the exception of the aggravated sexual battery count, Connelly’s
convictions were affirmed on appeal. See Connelly v. State, 295 Ga. App. 765 (673
SE2d 274) (2009). Connelly subsequently filed an extraordinary motion for new trial.
The trial court denied the motion, and Connelly filed this direct appeal.
      An order denying an extraordinary motion for a new trial must be appealed by
application for discretionary appeal. See OCGA § 5-6-35 (a) (7); Balkcom v. State,
227 Ga. App. 327, 329 (489 SE2d 129) (1997). Accordingly, we lack jurisdiction
over this direct appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/09/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.